USCA11 Case: 21-11999      Date Filed: 02/09/2022   Page: 1 of 4




                                          [DO NOT PUBLISH]

                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11999
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
CEDRIC O. VALENTINE,


                                      Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
            D.C. Docket No. 3:20-cr-00038-TKW-1
                   ____________________
USCA11 Case: 21-11999         Date Filed: 02/09/2022      Page: 2 of 4




2                       Opinion of the Court                  21-11999

Before JORDAN, NEWSOM and DUBINA, Circuit Judges.
PER CURIAM:
       Appellant Cedric Valentine appeals his 240-month prison
sentence, arguing that the district court erred by failing to conduct
an adequate hearing on whether his counsel provided ineffective
assistance regarding a sentence enhancement for his prior convic-
tion. After reviewing the record and reading the parties’ briefs, we
affirm Valentine’s sentence.
                                      I.
       Normally, we review for abuse of discretion a district court’s
decision regarding the need for an evidentiary hearing. United
States v. Arbolaez, 450 F.3d 1283, 1293 (11th Cir. 2006). However,
when a party does not object to an issue at sentencing, our review
of any challenge on appeal is for plain error only. United States v.
Cingari, 952 F.3d 1301, 1305 (11th Cir. 2020). To establish plain
error, “[t]he party raising the issue on appeal has the burden to
show that: ‘(1) there is an error; (2) that is plain or obvious; (3) af-
fecting his substantial rights in that it was prejudicial and not harm-
less; and (4) that seriously affects the fairness, integrity, or public
reputation of the judicial proceedings.’” Id. (quoting United States
v. Beckles, 565 F.3d 832, 842 (11th Cir. 2009)). “An error is obvious
when it flies in the face of either binding precedent or the explicit
language of a statute or rule.” United States v. Bankston, 945 F.3d
1316, 1318 (11th Cir. 2019) (citation omitted).
USCA11 Case: 21-11999         Date Filed: 02/09/2022     Page: 3 of 4




21-11999                Opinion of the Court                         3

       Generally, “[w]e will not . . . consider [a] claim[] of ineffec-
tive assistance of counsel raised on direct appeal where the district
court did not entertain the claim nor develop a factual record.”
United States v. Patterson, 595 F.3d 1324, 1328 (11th Cir. 2010) (ci-
tation omitted). “The preferred means for deciding a claim of inef-
fective assistance is through a 28 U.S.C. § 2255 motion ‘even if the
record contains some indication of deficiencies in counsel’s perfor-
mance.’” Id. at 1328-29 (quoting Massaro v. United States, 538 U.S.
500, 504, 123 S. Ct. 1690, 1694 (2003)).
                                  II.
       The record here demonstrates that the district court did not
plainly err by failing to hold an evidentiary hearing on Valentine’s
claim that counsel provided ineffective assistance regarding a sen-
tencing enhancement notification for his prior conviction. In addi-
tion, the district court did not err in finding that Valentine would
have to bring his claim in the postconviction context. Valentine
did not cite any binding precedent requiring a district court to ad-
dress, particularly via an evidentiary hearing, a claim of ineffective
assistance of counsel brought at sentencing. Rather, our caselaw
refers to the district court’s discretion whether to entertain such a
claim. See Patterson, 595 F.3d at 1328. Moreover, our court has
noted that a postconviction proceeding is the preferred avenue for
addressing claims of ineffective assistance of counsel. Id. Because
there is no binding precedent directly resolving this issue, there can
be no obvious error by the district court. A § 2255 motion is the
USCA11 Case: 21-11999         Date Filed: 02/09/2022   Page: 4 of 4




4                       Opinion of the Court              21-11999

preferred avenue for asserting an ineffective assistance of counsel
claim, and Valentine may assert his claim in such a motion.
         For the aforementioned reasons, we affirm Valentine’s sen-
tence.
         AFFIRMED.